Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT. ©

for the
District of Idaho

 

Division

Case No. |: AQ-Cv. | a

(to be filled in by the Clerk's Office)

 

WARVEY WEeLITaAm HUGUNIN

Plaintifffs)
(Write the full name of each plaintiff who is filing this complaint.
if the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

 

Jury Trial: (check one) [| Yes Wxhno

a
UNTTED states oF AMEFICA
So€TAL SECUPLTY TRUST FUAD

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name HARVE V WrelrAm HUGUNE A!
Street Address G EVER AL DEltLT VERY
City and County CHa TAIICA HAME LTO —
State and Zip Code TEANESSER, 3770/
Telephone Number MONE
E-mail Address peor

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5

Case 1:20-cv-00012-PLR-SKL Document 2 Filed 01/13/20 Pagelof5 PagelD#: 8
Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

UN ITTED STATES OF AMEPLTCA SocTAt SE CePaTY Trust Fudl

 

 

 

 

Name

Job or Title (ifknown)

Street Address 124% South VINNELL WAY sur7eé sol
City and County BOLSE AdA

State and Zip Code LI DAHO S3707 hedthe

 

Telephone Number
E-mail Address (if known)

I-855 -377-93ik

WWW. Socialsecurs ty. gov

1-Yo0-772~ 12/3

FAX # (-208-327-55/2

Defendant No. 2

Name

 

Job or Title (ifknown)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if knawn)

 

Defendant No. 3

Name

 

Job or Title (ifknown)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (ifknown)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Case 1:20-cv-00012-PLR-SKL Document 2 Filed 01/13/20

Page 2 of 5
Page 20f5 PagelD #: 9
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case
II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question [] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case. ;
cecrion 1858() Avo [BIB A (Q(2)(B)

OF THE Socal SECURITY AcT.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , isa citizen of the

 

State of (name)

 

b. If the plaintiff isa corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is acitizen of
the State of (name) . Oris acitizen of

 

(foreign nation)

 

Page 3of 5

Case 1:20-cv-00012-PLR-SKL Document 2 Filed 01/13/20 Page 3of5 PagelD #: 10
Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):
TL HARVEY WLLLETAM HUEUNEA CLAT A THE PEFEROAF Hebd
DEFENBANT OWES rhe ana e WTHLS CASE At Laasr $f 75,0008
A, Rite

 

IIL. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the

facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was

involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including

the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and

write a short and plain statement of each claim in a separate paragraph. ie oe pe pages i ecg fas
Te ST OF MY KWOWLEDGE THE MEGIACE PALT B FZEMIUM OF ¥1€ 9.00
2, 6 on jn To B e DEDUCTED FROM my BENEFIT AMON: THEN S af 887.2°

ie cop). EOLO Not EVEZ SIGWATUZE OR REQUEST Ti an y+ way THAT

Fok we REMC:

vie meorcnee. paer 6 PaEmrum be beer te SUCC k Pe al eee

a PE eETEP DEAPUCTED FRom Mf MeOsTHLY’
AM ovZlOvE $1, 402,00 THAT WAS WK, AIT PE Arent Flom gigzt. AUEVST 0F 2016

Amour cf £887.00 ovVEL A TWELY/E Mo
THZoU GH JVLY oF ZCIF-
IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages. bs PAYMENT

; ; tHE COURT Te CRIDER REPARATZOA
I, THe PLaralTs oe eS” ° SOG oF 1, 10.00
of AT LEAST F73,000¢ =

T HAVE Not REceIUEO THE LUME fy
pepper PERS Hes. AUTOMATICALLY DEP SrTEO INTO my
Hav ATOM BCH Bane ACCOUNT.
T WAVE WATTEP SINCE AUGUST OF 26(@ THPedéd TolY oF 2017

pof- ¢ (00 6 “To BE RETULNEP TO ME Page 4 of 5
Case 1:20-cv-00012-PLR-SKL Document 2 Filed 01/13/20 Page 4of5 PagelD #: 11
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: FTANVAR Y /3, 2020

f a
Signature of Plaintiff Hise WL

Printed Name of Plaintiff HARVEY WLLTAM HUGUNXN

 

 

 

 

For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5

Case 1:20-cv-00012-PLR-SKL Document 2 Filed 01/13/20 Page5of5 PagelD #: 12
